DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakazu et al. (JP 06244113 A).
Regarding claim 1, Kakazu shows in Figs. 1, 3c (see annotated Fig. 3c below) and related text an apparatus comprising: 
a substrate 1 that has a plane orientation inclined from a (100) plane such that an inclination angle to a [0-11] direction or a [01-1] direction is larger than an inclination angle to a [011] direction and a [0-1-1] direction, or inclined from a (010) plane such that an inclination angle to a [10-1] direction or a [-101] direction is larger than an inclination angle to a [101] direction and a [-10-1] direction, or inclined from a (001) plane such that an inclination angle to a [-110] direction or a [1-10] direction is larger than an inclination angle to a [110] direction and a [-1-10] direction (¶ [0011], lines 102-103 and ¶ [0016], line 147 of the previously attached English machine translation); 
a light-receiving layer 4/5 disposed above the substrate and having a structure in which a plurality of semiconductor layers 4 (e.g., the second and the third (from the bottom) aluminum arsenide (AlAs) layers 4 of the four illustrated, as designated in the annotated Fig. 3c below) are stacked (¶¶ [0018]-[0019]), wherein each of the plurality of note: the second AlAs layer 4 extends continuously between the third AlAs layer 4 and the first (i.e., the lowermost) AlAs layer 4 adjacent thereto, and the third AlAs layer 4 extends continuously between the fourth (i.e., the uppermost) AlAs layer 4 and the second AlAs layer 4 adjacent thereto);
the substrate is a compound semiconductor substrate (¶ [0011], line 102), 
where the plane orientation is inclined from the (100) plane, the plane orientation is inclined from the (100) plane within a range of 36[Symbol font/0xB0]±1[Symbol font/0xB0] to the [0-11] direction or the [01-1] direction, 
where the plane orientation is inclined from the (010) plane, the plane orientation is inclined within the range of 36[Symbol font/0xB0]±1[Symbol font/0xB0] from the (010) plane to the [10-1] direction or the [-101] direction, and 
where the plane orientation is inclined from the (001) plane, the plane orientation is inclined within the range of 36[Symbol font/0xB0]±1[Symbol font/0xB0] from the (001) plane to the [-110] direction or the [1-10] direction (¶ [0011], lines 102-103 and ¶ [0015], lines 133-142).

    PNG
    media_image1.png
    714
    1544
    media_image1.png
    Greyscale

Regarding claim 2, Kakazu discloses the plurality of semiconductor layers are each a compound semiconductor layer (¶ [0018]).
Regarding claim 3, Kakazu shows the light-receiving layer has a superlattice structure in which a plurality of III-V-group compound semiconductor layers 4 are stacked as the structure in which the plurality of semiconductor layers are stacked (Fig. 3c; ¶¶ [0018]-[0019]).
Regarding claim 5, Kakazu discloses the plurality of III-V-group compound semiconductor layers include at least a III-V-group compound semiconductor layer containing In (in the case that an InP barrier layer is employed instead of a AlAs barrier layer, which is expressly disclosed as a viable alternative) (¶ [0025], lines 234-235).
Regarding claim 7, Kakazu discloses the substrate is such that 
where the plane orientation is inclined from the (100) plane, the plane orientation is inclined in a range of angle including the [0-11] direction out of ranges of angle from a [0-10] direction to a [001] direction or inclined in a range of angle including the [01-1] direction out of ranges of angle from a [010] direction to a [00-1] direction, 
where the plane orientation is inclined from the (010) plane, the plane orientation is inclined in a range of angle including the [10-1] direction out of ranges of angle from the [00-1] direction to a [100] direction or inclined in a range of angle including the [-101] direction out of ranges of angle from the [001] direction to a [-100] direction, and
where the plane orientation is inclined from the (001) plane, the plane orientation is inclined in a range of angle including the [-110] direction out of ranges of angle from a [-100] direction to the [010] direction or inclined in a range of angle including the [1-10] direction out of ranges of angle from the [100] direction to the [0-10] direction (¶ [0011], note: the [-110] direction is exactly in the middle of the range of angle extending from the [-100] direction to the [010] direction).
Regarding claim 8, Kakazu discloses the substrate is such that 
where the plane orientation is inclined from the (100) plane, the plane orientation is inclined to such a direction that based on the [0-1-1] direction, an angle made by an inclination direction and the [0-1-1] direction is included in a range of angle of 45[Symbol font/0xB0] to 135[Symbol font/0xB0] or 225[Symbol font/0xB0] to 315[Symbol font/0xB0], 
where the plane orientation is inclined from the (010) plane, the plane orientation is inclined to such a direction that based on the [-10-1] direction, an angle made by the inclination direction and the [-10-1] direction is included in the range of angle of 45[Symbol font/0xB0] to 135[Symbol font/0xB0] or 225[Symbol font/0xB0] to 315[Symbol font/0xB0], and 

    PNG
    media_image2.png
    509
    608
    media_image2.png
    Greyscale
where the plane orientation is inclined from the (001) plane, the plane orientation is inclined to such a direction that based on the [-1-10] direction, an angle (90[Symbol font/0xB0]) made by the inclination direction ([-110] direction) and the [-1-10] direction is included in the range of angle of 45[Symbol font/0xB0] to 135[Symbol font/0xB0] or 225[Symbol font/0xB0] to 315[Symbol font/0xB0] (¶ [0011], lines 102-103; please see to the right the Examiner’s modified version of Applicant’s FIG. 1 in the case where the plane orientation of the substrate is inclined from the (001) plane).
Regarding claim 10, Kakazu discloses the substrate is such that 

where the plane orientation is inclined from the (010) plane, the plane orientation is inclined within the range of [Symbol font/0xB1]1[Symbol font/0xB0] about a (12-1) plane or a (-121) plane, and 
where the plane orientation is inclined from the (001) plane, the plane orientation is inclined within the range of [Symbol font/0xB1]1[Symbol font/0xB0] about a (-112) plane or a (1-12) plane.  (Note: the angle [Symbol font/0x71] between a first crystallographic plane (h1k1l1) and a second crystallographic plane (h2k2l2) may be calculated using the formula:                         
                            
                                
                                    cos
                                
                                ⁡
                                
                                     
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    h
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    l
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    l
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                h
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                h
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                            .
                        
                      When the first crystallographic plane is a (001) plane and the second crystallographic plane is a (-112) plane, the angle [Symbol font/0x71] therebetween is                         
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                6
                                            
                                        
                                    
                                
                            
                        
                     = 35.3[Symbol font/0xB0], which lies inside of Kakazu’s disclosed inclination range of 3[Symbol font/0xB0] to 36[Symbol font/0xB0] in the [-110] direction.)
Claim Rejections - 35 USC § 103
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakazu et al. (JP 06244113 A) in view of Niu et al. (CN 101777601 A).
Regarding claims 4 and 6, Kakazu discloses substantially the entire claimed invention, as applied to claim 3 above.
Kakazu does not disclose the plurality of III-V-group compound semiconductor layers include any two or more selected from a layer containing InAs, a layer containing GaSb, a layer containing AlSb, and a layer containing InSb, wherein the substrate is a GaSb substrate or an InAs substrate.
Niu teaches in Fig. 1 and related text the plurality of III-V-group compound semiconductor layers 5/6/7 include any two or more selected from a layer containing InAs, a layer containing GaSb, a layer containing AlSb, and a layer containing InSb (lines 169-170 of previously attached English machine translation),
wherein the substrate 1 is a GaSb substrate or an InAs substrate (line 164).
Kakazu and Niu are analogous art because they both are directed to compound semiconductor materials and devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kakazu with the specified features of Niu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kakazu’s device to form the plurality of III-V-group compound semiconductor layers to include any two or more selected from a layer containing InAs, a layer containing GaSb, a layer containing AlSb, and a layer containing InSb, wherein the substrate is a GaSb substrate or an InAs substrate, as taught by Niu, in order to exploit the excellent material properties of the InAs/GaSb system (Niu: lines 30-35) to provide a 3 to 5 micrometer mid-wavelength InAs/GaSb superlattice infrared detector grown on a GaSb substrate with low dark current and high detection rate (Niu: lines 39-40).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 7: “In response thereto, applicant respectfully submits that the invention as now claimed is not anticipated by Kakazu for at least the reason that the reference does not provide for each and every aspect thereof.  Specifically, Kakazu at least fails to provide for the aspect of parent claim 1 as to a light-receiving layer disposed above the substrate and having a structure in which a plurality of semiconductor layers are stacked, wherein each of the plurality of semiconductor layers extends continuously between upper and lower layers adjacent thereto.”
In response, it is respectfully submitted that Kakazu does teach “a light-receiving layer disposed above the substrate and having a structure in which a plurality of semiconductor layers are stacked, wherein each of the plurality of semiconductor layers extends continuously between upper and lower layers adjacent thereto,” as recited in claim 1, lines 9-11.  The current rejection characterizes Kakazu’s aluminum arsenide (AlAs) barrier layers 4 and gallium arsenide (GaAs) well layers 5 as corresponding collectively to “a light-receiving layer disposed above the substrate” as claimed.  Kakazu’s AlAs barrier layers 4 and GaAs well layers 5 are capable of functioning as light-receiving layers at least because they are not covered by a light-blocking material (e.g., an opaque or highly reflective material) and they are therefore accessible to receive light incident from a top side of the semiconductor structure shown in Fig. 3(c) of Kakazu.  With respect to the limitation “…having a structure in which a plurality of semiconductor layers are stacked,” the Examiner has interpreted “having” as synonymous with “comprising” and therefore open-ended.  Such an interpretation is in accordance with Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) in which the term "having" was interpreted as 

    PNG
    media_image1.png
    714
    1544
    media_image1.png
    Greyscale
 
The third AlAs barrier layer 4 is stacked on the second AlAs barrier layer 4, thereby meeting the limitation “having [i.e., comprising] a structure in which a plurality of semiconductor layers are stacked,” as recited in claim 1, lines 9-10.  Although Applicant argues1 on page 8 that Kakazu’s structure is different from the stacked structure shown in Applicant’s Figs. 10 and 15, it should be noted that the above limitation may be met .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “As noted in the interview, Kakazu is directed to a limited stacked structure incorporating a stepped quantum wire 5, wherein the quantum wire is defined as ‘a structure in which a semiconductor having a relatively small band gap (e.g., GaAs) is two-dimensionally confined by a semiconductor having a relatively large band gap (e.g., AlAs) to a space in the order of several hundred angstroms (Å)’ (Kakazu, paragraph [0002]), as seen in Figs. 3(c) and 4 of the reference.  This structure is distinct from the stacked structure set forth in the embodiments described in the current application such as in Figs. 10 and 15. Specifically, since Kakazu requires that each individual quantum wire 5 be separated by intervening barrier layers 4 therebetween, resulting in formation of the quantum wires in a stepwise manner across the inclined surface, as opposed to stacked layers extending uniformly and continuously across the surface of the substrate.”